UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13-a16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March, 2012 GIANT RESOURCES INC. (Registrant’s Name) 246 Stewart Green S.W., Suite 4010 Calgary, Alberta, Canada, T3H 3C8 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [ X ] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Changes in Registrant’s Certifying Accountants Effective March 1, 2012, Giant Resources Inc. (the “Registrant”) changed its principal independent accountants, BDO Canada LLP (“BDO”). On such date, BDO was terminated from serving as the Registrant’s independent registered public accounting firm and the Registrant retained RBSM LLP, Certified Public Accountants (“RBSM”) as its principal independent accountants. The decision to change accountants was approved by the Registrant’s Board of Directors. TheTermination of BDO, Chartered Accountants BDO was the independent registered public accounting firm for the Registrant’s from September 21, 2010 to March 1, 2012. None of BDO reports on the Registrant’s financial statements from September 21, 2010until March 1, 2012, (a) contained an adverse opinion or disclaimer of opinion, or (b) was modified as to uncertainty, audit scope, or accounting principles, or (c) contained any disagreements on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of BDO, would have caused it to make reference to the subject matter of the disagreements in connection with its reports.
